DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Master et al. (US 2009/0295509) (“Master”).
With regard to claim 1, figures 6A-6B of Master discloses a microwave processing apparatus, including: a cavity resonator 101 a cavity (“cavity structure”, par [0015]) that forms a standing wave of a microwave (“microwave energy”, par [0015]); and a dielectric portion (“low-loss dielectric materials”, par [0087]) disposed occupying at least one-fifth of a volume (“filled with other low-loss dielectric materials”, par [0087]) of the cavity 101, in the cavity 101, wherein the dielectric portion (“low-loss dielectric materials”, par [0087]) is formed as a columnar body (“cylindrical”, par [0088]) having a similar cross- section having an area smaller than a cross-sectional shape in a direction perpendicular to a central axis of the cavity 101, an object to be processed 137 that can be put in and out of the cavity resonator 101 is disposed in the cavity resonator 101, and the object to be processed is processed by the standing wave (“microwave energy”, par [0015]).
With regard to claim 2, figures 6A-6B of Master discloses a dielectric loss factor of the object to be processed 137 is Em" and the dielectric loss factor of the dielectric portion 105 is Ed", the microwave processing apparatus satisfies Em" > Ed" (“low-loss dielectric materials”, par [0087]).
With regard to claim 3, figures 6A-6B of Master discloses that the object 137 to be processed is disposed at a position where an electric field strength or a magnetic field strength in the cavity resonator 101 becomes locally maximum (“cylindrical electromagnetic resonator may be designed such that the maximum electric field occurs at the center of the cylinder”, par [0088]).
With regard to claim 4, figures 6A-6B of Master discloses that the object 137 to be processed is disposed in a tube 135 disposed in the cavity resonator 101, and the object 137 to be processed that is filled in or continuously introduced into the tube 135 is processed by the microwave (“microwave range”, par [0081]).
With regard to claim 5, figures 6A-6B of Master discloses that when a resonance frequency of the cavity resonator 101 is f and a speed of light in vacuum is c, a wavelength lambda of the microwave propagating in the air is expressed as λ=c/f, and a maximum dimension L1 of the cavity 101 satisfies L1<λ/√2.
With regard to claim 6, figs. 6A-6B of Master discloses when a wavelength of the microwave propagating in the air is λ, and a diameter of an equivalent volume sphere of the cavity resonator 101 calculated as a cubic root of an internal volume V of the cavity 101 is L2, the cavity resonator 101 satisfies L2 < λ /N2.
With regard to claim 7, figs. 6A-6B of Master discloses that the cavity resonator 101 is a cylindrical resonator (“cylindrical electromagnetic resonator 101,” par [0087]) with the cavity 101 of diameter D and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator 101 is f and a speed of light in vacuum is c, a wavelength λ of the microwave propagating in the air is expressed λ = c/f. and the cavity resonator satisfies D < {(m + n) x λ }/ √ 2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
With regard to claim 11, figs. 6A-6B of Master discloses that the dielectric portion (“low-loss dielectric materials”, par [0087]) has a relative dielectric constant of 1.5 or more (“low-loss dielectric materials with dielectric constant of greater than 1 such as alumina”, par [0087]) and a dielectric loss factor of 0.1 or less (“low-loss dielectric materials”, par [0087]).
With regard to claim 12, figs. 6A-6B of Master discloses that the object to be processed is a gas, a liquid (“liquids” par [0013]), or a solid.
With regard to claim 13, figs. 6A-6B of Master discloses that the microwave processing apparatus (“microwave energy”, par [0015]) is a chemical reactor 101 that processes the object 137 to be processed with the microwave (“microwave energy”, par [0015]), to cause a chemical reaction (“thermochemical conversion”, par [0013]).
With regard to claim 14, figs. 6A-6B of Master discloses process the object 137 to be processed by the standing wave of a microwave (“microwave energy”, par [0015]).
With regard to claim 15, figs. 6A-6B of Master discloses using the microwave processing apparatus 101 to cause a chemical reaction (“thermochemical conversion”, par [0013]) by processing the object 137 to be processed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Master et al. (US 2009/0295509) (“Master”).
With regard to claim 8, figs. 6A-6B of Master does not discloses that the cavity resonator is a rectangular resonator with the cavity 701 of width W1, depth W2, and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator is f and a speed of light in vacuum is c, a wavelength λ of the microwave propagating in the air is expressed as λ = c/f, and the cavity resonator satisfies Wl < {(m + n) x k"/2 and W2 < {(m + n) x }/N2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
However, figs. 7A-7B of Master discloses that the cavity resonator 701 is a rectangular resonator (“rectangular electromagnetic resonator 700”, par [0090]) with the cavity 701 of width W1, depth W2, and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator 701 is f and a speed of light in vacuum is c, a wavelength λ of the microwave propagating in the air is expressed as λ = c/f, and the cavity resonator 701 satisfies Wl < {(m + n) x k"/2 and W2 < {(m + n) x }/N2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the cylindrical electromagnetic resonator of fig. 6A-6B of Master with the rectangular electromagnetic resonator of figs. 7A-7B of Master in order to couple RF energy efficiently to an RF transparent tube to form a reactor for heating materials.  See par [0090] of Master. 
With regard to claim 9, figs. 6A-6B of Master does not discloses that the cavity resonator is a polygonal resonator with the cavity of cross-sectional area S and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator is f and a speed of light in vacuum is c, a wavelength λ, of the microwave propagating in the air is expressed as λ = c/f, and a square root value L3 of the cross-sectional area S satisfies L3 < {(m + n) x }/N2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
However, figs. 7A-7B of Master discloses that the cavity resonator 701 is a polygonal resonator (“rectangular electromagnetic resonator 700”, par [0090]) with the cavity of cross-sectional area S and height H, which forms a standing wave in TMmno mode, and when a resonance frequency of the cavity resonator 701 is f and a speed of light in vacuum is c, a wavelength λ, of the microwave propagating in the air is expressed as λ = c/f, and a square root value L3 of the cross-sectional area S satisfies L3 < {(m + n) x }/N2, in which m is an integer of 0 or more, and n is an integer of 1 or more.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the cylindrical electromagnetic resonator of fig. 6A-6B of Master with the rectangular electromagnetic resonator of figs. 7A-7B of Master in order to couple RF energy efficiently to an RF transparent tube to form a reactor for heating materials.  See par [0090] of Master. 
With regard to claim 10, figs. 6A-6B of Master does not discloses that the cavity resonator is a rectangular resonator that forms a standing wave in TEon mode, and when a length in a microwave traveling direction in the cavity is Lm, a length in a direction in which an electric field changes is Le, a resonance frequency of the cavity resonator is f and a speed of light in vacuum is c. a wavelength λ of the microwave propagating in the air is expressed as λ = c/f, and the cavity resonator satisfies Le < λ/√2 and Lm<(n×λ)/√2. in which n is an are integers integer of 1 or more.
However, figs. 7A-7B of Master that the cavity resonator 701 is a rectangular resonator (“rectangular electromagnetic resonator 700”, par [0090]) that forms a standing wave in TEon mode, and when a length in a microwave traveling direction in the cavity is Lm, a length in a direction in which an electric field changes is Le, a resonance frequency of the cavity resonator is f and a speed of light in vacuum is c. a wavelength λ of the microwave propagating in the air is expressed as λ = c/f, and the cavity resonator 701 satisfies Le < λ/√2 and Lm<(n×λ)/√2. in which n is an are integers integer of 1 or more.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the cylindrical electromagnetic resonator of fig. 6A-6B of Master with the rectangular electromagnetic resonator of figs. 7A-7B of Master in order to couple RF energy efficiently to an RF transparent tube to form a reactor for heating materials.  See par [0090] of Master. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/10/2022